--------------------------------------------------------------------------------

EXHIBIT 10.10


Macatawa Bank Corporation has entered into the following form of indemnity
agreement with the following directors of Macatawa Bank Corporation: G. Thomas
Boylan, Robert E. Den Herder, John F. Koetje, Philip J. Koning, Arend D. Lubbers
and Benj. A Smith, III. Messrs. Boylan, Koning and Smith are former directors.


INDEMNITY AGREEMENT


AGREEMENT made as of the _____ day of ______________, 2003, by and among
MACATAWA BANK CORPORATION, a Michigan corporation (the "Corporation") and
_____________________________ (the "Indemnitee") with respect to the following:


W I T N E S S E T H:


The Board of Directors of the Corporation (the "Board") recognizes that the
recent increase in litigation against corporate directors may discourage persons
from serving in such a capacity. In addition, obtaining adequate insurance has
become impracticable and the uncertainties relating to indemnification have
increased the difficulty of attracting and retaining competent and experienced
persons as directors. The Board has determined that it would be detrimental to
the best interests of the Corporation's shareholders if it were unable to
attract and retain such persons as directors of the Corporation and of Macatawa
Bank and of the subsidiaries of each of them and that the Corporation should act
to assure directors that they will be provided with adequate protection.


The Board has further concluded that, to retain and attract such persons as
directors and to encourage them to take business risks necessary for the success
of the Corporation, and in light of the rising costs and reduced coverages of
director liability insurance, it is reasonable, prudent and necessary for the
Corporation to obligate itself contractually to indemnify such persons and to
assume for itself the liability for expenses and damages in connection with
claims against them arising out of their service to the Corporation and/or
Macatawa Bank and/or their respective subsidiaries.


NOW, THEREFORE, in order to induce Indemnitee to serve or continue to serve the
Corporation as a director of the Corporation or Macatawa Bank or of one or more
of their respective subsidiaries, and in consideration of the mutual covenants
set forth in this Agreement, the parties agree as follows:


1.              Definitions. Certain terms used in this Agreement are defined as
follows:


(a)            Claim. Any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether civil, criminal,
administrative or investigative and whether formal or informal, related to or
arising from: (1) any actual or alleged act or omission of Indemnitee as a
director of the Corporation or Macatawa Bank, or another corporation or
enterprise where Indemnitee is or was serving at the request of the Corporation;
or (2) the fact that Indemnitee is or was a director of the Corporation or
Macatawa Bank or is or was serving at the request of the Corporation as a
director of another corporation or enterprise; or (3) the fact that Indemnitee
serves or served in any capacity with respect to any employee compensation or
benefit plan of the Corporation or Macatawa Bank or any of their respective
subsidiaries or any actual or alleged acts or omissions in such capacity.


(b)           Expenses. Attorneys' fees and all other costs, expenses and
obligations actually and reasonably paid or incurred in connection with
investigating, defending, participating or being a witness in, or preparing to
defend, participate or be a witness in any Claim or appeal therefrom.
 

--------------------------------------------------------------------------------

(c)            Change in Control. A "change in control" shall be deemed to have
occurred if:


(1)            Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended [the "1934 Act"]), other than a
trustee or other fiduciary holding securities under any employee benefit plan of
the Corporation or a corporation owned directly or indirectly by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock in the Corporation, after the date of this Agreement, becomes
the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of shares having thirty percent (30%) or more of the total voting
power of the securities of the Corporation issued and outstanding; or


(2)            The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation (other than a merger
or consolidation which would result in the then outstanding common stock of the
Corporation continuing to represent at least eighty percent (80%) of the total
voting power of the surviving entity), or the shareholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition of all or substantially all of the Corporation's assets;
or


(3)            The individuals who comprise at least a majority of the members
of the Corporation's Board of Directors at the time a Claim is made did not
serve as directors of the Corporation at the time of the alleged act or omission
giving rise to such Claim.


2.             Agreement to Serve. Indemnitee agrees to serve as a director of
the Corporation to the best of his ability so long as he is duly elected and
qualified in accordance with the Articles of Incorporation and Bylaws of the
Corporation, or until his earlier resignation or removal.


3.             Condition Precedent to Indemnification. Indemnitee, as a
condition precedent to indemnification under this Agreement, shall tender
written notice to the Corporation as soon as practicable of any Claim made
against him or her for which indemnification will or likely will be sought under
the terms of this Agreement. Notice to the Corporation shall be directed to
Macatawa Bank Corporation, Attn: Corporate Secretary. In addition, Indemnitee
shall give the Corporation such information and cooperation as may be reasonably
necessary and requested by the Corporation.


4.             Indemnification in General. Except as provided in Paragraphs 5
and 6 and subject to the terms and conditions of this Agreement, the Corporation
agrees to indemnify Indemnitee as follows:


(a)            In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in a Claim, the Corporation shall indemnify Indemnitee against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
of such Claim in accordance with and subject to Subparagraph 4(b).
 
2

--------------------------------------------------------------------------------

(b)            The Corporation shall indemnify Indemnitee as soon as
practicable, in any event not later than thirty (30) days after written demand
is presented to the Corporation, if a determination is made in writing by the
Board of Directors of the Corporation by a majority vote of a quorum of
disinterested directors (i) that Indemnitee acted in good faith and in a manner
which he or she believed to be in or not opposed to the best interests of the
Corporation and (ii) that the payment pursuant to Subparagraph 4(a) will not
materially adversely affect the safety and soundness of the Corporation. In the
event a quorum of disinterested directors is not obtainable, the Board of
Directors shall promptly direct that the determination of entitlement to
indemnification be made by the majority vote of a committee of the Board of
Directors, consisting of not less than two disinterested directors, or by
independent legal counsel in a written opinion.


5.             Indemnification in the Event of a Determination of Liability to
the Corporation. In the event Indemnitee is found liable to the Corporation as a
result of any Claim brought by or in the right of the Corporation, whether and
the extent to which Indemnitee is nevertheless entitled to indemnification under
this Agreement shall be predicated on a determination that indemnification is
appropriate in light of the circumstances of the case and applicable legal
standards, which determination shall be made, at the option of Indemnitee, by:
(a) majority vote of a committee of two (2) or more disinterested directors
appointed by the Board of Directors; (b) independent legal counsel in a written
opinion; or (c) by the court in which the Claim was brought.


6.             Indemnification in the Event of Change of Control. If a Change of
Control shall have occurred, whether and the extent to which Indemnitee is
entitled to indemnification under this Agreement shall be determined, at the
option of Indemnitee, by: (a) majority vote of a committee of two (2) or more
disinterested directors appointed by the Board of Directors; (b) independent
legal counsel in a written opinion; or (c) by the court in which the Claim was
brought.


7.             Limitations on Indemnification.


(a)            The Corporation shall not be liable under this Agreement to make
any payment in connection with any Claim made against Indemnitee:


(1)            For which payment is made to Indemnitee under a valid and
collectible insurance policy, except for any excess beyond the amount of payment
under such insurance policy;


(2)            For which Indemnitee is indemnified by the Corporation otherwise
than pursuant to this Agreement;
 
3

--------------------------------------------------------------------------------

(3)            For an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Corporation, within the meaning of Section 16(b)
of the 1934 Act and amendments thereto, or similar provisions of any state law;


(4)            With respect to any liability or expense (including any penalty,
judgment or legal expense) sustained in connection with an administrative or
civil enforcement action which is initiated by a federal banking agency and
results in a final adjudication or finding against Indemnitee; if such
indemnification, reimbursement or payment, on the date thereof, is a prohibited
indemnification payment under 12 CFR 359.3; or


(5)            For which payment of indemnification by the Corporation is
otherwise prohibited by applicable law.


(b)           Except as provided in Paragraph 9 hereof, the Corporation shall
not be liable under this Agreement to make any payment in connection with any
action initiated by Indemnitee against the Corporation or any director of the
Corporation, unless the Corporation has joined in or consented to the initiation
of such action.


8.             Payment of Expenses in Advance. If requested by Indemnitee, the
Corporation shall pay (within ten (10) days of such written request) any and all
Expenses incurred by Indemnitee in defending or investigating any Claim, in
advance of the final disposition of a Claim, upon the receipt of a written
undertaking by Indemnitee to repay any such amounts if it is ultimately
determined that Indemnitee is not entitled to indemnification by the
Corporation.


9.             Indemnification for Additional Expenses. The Corporation shall
indemnify Indemnitee against any and all expenses, including attorneys' fees,
incurred by Indemnitee in connection with any action, including expenses of
preparation for such action, brought by Indemnitee for: (a) indemnification or
advance payment of Expenses by the Corporation under this Agreement; or (b)
recovery under any directors' liability insurance policy or policies maintained
by the Corporation; provided, however, that indemnification under this Paragraph
9 shall be limited to those circumstances where the Indemnitee is successful in
obtaining a recovery of, or a determination that the Indemnitee is entitled to
such indemnification, advance expense payment or insurance recovery.


10.           Partial Indemnification. In the event Indemnitee is entitled to
indemnification hereunder for a portion of the Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by him
in the investigation, defense, appeal or settlement of any Claim but not,
however, for the total amount thereof, the Corporation shall indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.


11.           Consent of Corporation for Amounts to be Paid in Settlement. No
amounts to be paid in settlement for any Claim for which indemnity shall be
sought hereunder shall be incurred without the Corporation's written consent,
which consent shall not be unreasonably withheld.


12.           Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit or enforce such rights.
 
4

--------------------------------------------------------------------------------

13.           No Presumption. For purposes of this Agreement, the termination of
any action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.


14.           Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing liability insurance for directors,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage extended to any director
of the Corporation or of Macatawa Bank.


15.           Scope of Agreement. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under any provision of the
Corporation's Articles of Incorporation, Bylaws or laws of the State of
Michigan.


16.           Amendment, Termination and Waiver. This Agreement may be amended,
modified or terminated and any of the terms and conditions herein may be waived
only by the written consent of the parties hereto. The failure of any party at
any time or times to require performance of any provisions contained herein
shall in no manner affect the right of such party at any later time to enforce
the same.


17.           Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Indemnitee and his personal
representatives, heirs and assigns, and the Corporation and its successors and
assigns, including any direct or indirect successor of the Corporation by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation; provided, however, that no assignment
of any rights or delegation of obligations provided for herein may be made by
either party without the express written consent of the other party. This
Agreement shall continue in effect while Indemnitee is a director of the
Corporation or Macatawa Bank or any of their respective subsidiaries and for the
period immediately thereafter, terminating two (2) years subsequent to the
duration of any applicable period of limitations for commencing any claims.


18.           Governing Law. The parties hereto acknowledge and agree that this
Agreement shall be governed by, construed and enforced in accordance with the
laws, and in the courts, of the State of Michigan.


19.           Severability. Any provision of this Agreement which may be
prohibited by law, or otherwise held invalid by a court of competent
jurisdiction, shall be ineffective only to the extent of such prohibition or
invalidity and shall not invalidate or otherwise render ineffective the
remaining provisions of this Agreement.
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
CORPORATION:
 
MACATAWA BANK CORPORATION
       
By:
                       
Its:
           
INDEMNITEE
       

 
 
6

--------------------------------------------------------------------------------